DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 13-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (U.S. Publication No. 20190207397) in view of Hsieh et al. (U.S. Publication No. 20180164383).
Regarding claim 1, Lai teaches a method, comprising: receiving available battery data, wherein: the available battery data includes a first rating of a first battery (Paragraphs 39-41); and verifying the first rating of the first battery via testing (Paragraphs 23 and 102).
Lai is silent about the first rating describes a state of pores in the first battery; and the testing is an ultrasonic testing.
Hsieh teaches the first rating describes a state of pores in the first battery; and the testing is an ultrasonic testing (Paragraph 62).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use ultrasonic measurement of a state of pores in a battery to verify status of the battery in Lai’s invention because ultrasonic measurement is more accurate and could provide detailed understanding of the internal components as taught by Hsieh.
Regarding claim 2, the combination of Lai and Hsieh teaches all the features of claim 1 as outlined above, Hsieh further teaches subjecting the first battery to emitted ultrasonic waves; recording ultrasonic waves re-emitted by the battery; determining, based on the recorded ultrasonic waves, a pattern of the recorded ultrasonic waves; comparing the pattern to a known pattern; and evaluating, based on the comparing, the state of the pores (Paragraphs 59-63).
Regarding claim 4, the combination of Lai and Hsieh teaches all the features of claim 1 as outlined above, Lai further teaches determining, based on the available battery data, a proposed exchange, the proposed exchange including offering a first owned battery in exchange for the first battery (Paragraphs 102-104).
Regarding claim 5, the combination of Lai and Hsieh teaches all the features of claim 4 as outlined above, Lai further teaches exchanging, based on the verifying and on the proposed exchange, the first owned battery for the first battery (Paragraphs 102-104).
Regarding claim 6, the combination of Lai and Hsieh teaches all the features of claim 4 as outlined above, Lai further teaches rejecting, based on the verifying, the proposed exchange (Paragraphs 99 and 104, “locking the at least one selected energy storage device (e.g., make it not ‘exchangeable’)”).

	Regarding claims 13-14 and 16-18, the claims are commensurate in scope with the above claims 1-2 and 4-6, and are rejected for the same reasons as set forth above.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (U.S. Publication No. 20190207397) in view of Hsieh et al. (U.S. Publication No. 20180164383) and Biswas et al. (U.S. Publication No. 20210350818).
Regarding claim 3, the combination of Lai and Hsieh teaches all the features of claim 1 as outlined above, the combination of Lai and Hsieh is silent about the comparing is based on a machine learning model.
Biswas teaches the comparing is based on a machine learning model (Paragraphs 55, 95 and 98).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a machine learning model to train Hsieh’s ultrasonic system because machine learning could provide a more accurate measurement.
Regarding claim 15, the claim is commensurate in scope with the above claim 3, and is rejected for the same reasons as set forth above.

Claims 7-8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (U.S. Publication No. 20190207397) in view of Hsieh et al. (U.S. Publication No. 20180164383) and Ding (“A Battery Health Data Sharing Model via Blockchain”, published in 2018, see attached publication).
Regarding claim 7, the combination of Lai and Hsieh teaches all the features of claim 1 as outlined above, the combination of Lai and Hsieh is silent about wherein the receiving includes accessing a blockchain associated with the first battery.
Ding teaches wherein the receiving includes accessing a blockchain associated with the first battery (Pages 10-11, under “4.3. Accessibility and Verification”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a blockchain to store Lai’s battery data because data store in the blockchain system is secure and can not be tampered as taught by Ding.
Regarding claim 8, the combination of Lai and Hsieh teaches all the features of claim 1 as outlined above, the combination of Lai and Hsieh is silent about adding an entry to a blockchain associated with the first battery, the entry based on the verifying.
Ding teaches adding an entry to a blockchain associated with the first battery, the entry based on the verifying (Pages 2-3, under “2.1. Battery Healthy State Estimation” and pages 10-11, under “4.3. Accessibility and Verification”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a blockchain to store Lai’s battery data because data store in the blockchain system is secure and can not be tampered as taught by Ding.
Regarding claims 19-20, the claims are commensurate in scope with the above claims 7-8, and are rejected for the same reasons as set forth above.


Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (U.S. Publication No. 20180164383) in view of Biswas et al. (U.S. Publication No. 20210350818).
Regarding claim 9, Hsieh teaches a method, comprising: emitting, via a speaker (Fig.1B, 106), first ultrasonic waves into a first battery (Paragraphs 33-36); recording, via a microphone (Fig.1B, 110), first ultrasonic waves re-emitted by the first battery (Paragraphs 33-36); determining a state of pores of the first battery (Paragraph 62).
Hsieh is silent about training, based on the first re-emitted ultrasonic waves and the state of the pores of the first battery, a machine learning model.
Biswas teaches training, based on the first re-emitted ultrasonic waves and the state of the pores of the first battery, a machine learning model (Paragraphs 55, 95 and 98).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a machine learning model to train Hsieh’s ultrasonic system because machine learning could provide a more accurate measurement.
Regarding claim 10, the combination of Hsieh and Biswas teaches all the features of claim 9 as outlined above, Hsieh further teaches identifying, based on the first re-emitted ultrasonic waves and the state of the pores of the first battery, a baseline distortion of the first battery (Paragraph 62).
Regarding claim 11, the combination of Hsieh and Biswas teaches all the features of claim 9 as outlined above, Hsieh further teaches emitting, via the speaker, additional ultrasonic waves into a second battery, the second battery having a same model as the first battery; recording, via the microphone, additional ultrasonic waves re-emitted by the second battery; comparing, based on the baseline distortion, the additional re-emitted ultrasonic waves to the additional ultrasonic waves; and determining, based on the comparing, a state of pores of the second battery (Paragraphs 59-63).
Regarding claim 12, the combination of Hsieh and Biswas teaches all the features of claim 9 as outlined above, the combination of Hsieh and Biswas is silent about wherein the determining includes visually evaluating the state of pores of the first battery.
However, visually evaluating the state of pores of a battery is well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to visually evaluating the state of pores of the first battery, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2861